             Case 1:20-cv-05486-LGS Document 28 Filed 04/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------
                                                               :
 COPRAGRI S.A.,                                                :
                                              Petitioner,      :         20 Civ. 5486 (LGS)
                                                               :
                            -against-                          :                ORDER
                                                               :
 AGRIBUSINESS UNITED DMCC,                                     :
                                              Respondent. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 15, 2021, the Court issued an Order and Opinion vacating an

arbitration award allegedly issued by the Society of Maritime Arbitrators, Inc., on the grounds that

the arbitrators acted outside the scope of their authority and disregarded the law on arbitrability and

jurisdiction. Dkt. No. 26.

        WHEREAS, the Court received the letter attached as Exhibit A and dated March 22, 2021,

from Nigel J. Hawkins, President of the Society of Maritime Arbitrators, Inc., stating that “[t]he

SMA does not administer arbitrations," and “none of the three persons who signed the award are

members of the SMA.” It is hereby

        ORDERED that by April 15, 2021, Petitioner shall file a responsive letter. The identity of

the arbitrators and their affiliations with any entities specializing in arbitrations does not impact the

outcome of the Court’s March 15, 2021, Order and Opinion because the arbitrators responsible for

the subject award entirely disregarded Petitioner’s five objections. See Dkt. No. 26. However, the

Court seeks clarity to ensure the accuracy of its factual findings based on Petitioner’s unopposed

petition to vacate the award.



Dated: April 9, 2021
       New York, New York
       Case 1:20-cv-05486-LGS Document 28 Filed 04/09/21 Page 2 of 2




EXHIBIT A
